*318Opinion by
Cole, J.
The ve-tsin in question was classified and claimed dutiable at the same rates and under the same paragraphs as similar merchandise covered by the decision in Quong Yuen Shing v. United States (31 C. C. P. A. 43, C. A. D. 247). In accordance with stipulation of counsel and on the authority of said cited case the ve-tsin was found to contain salt and was therefore excluded from paragraph 5 (19 U. S. C. 1940 ed. § 1001, par. 5) and held dutiable under paragraph 1558 (19 U. S. C. 1940 ed. § 1001, par. 1558), as claimed. In accordance with stipulation of counsel wai shan kwok and wai shan pein, following Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372), were found to be substances possessing medicinal properties and used for their curative values. The wai shan kwok was field to be in a crude state and therefore entitled to free entry under paragraph 1669 (19 U. S. C. 1940 ed. § 1201, par. 1669) and wai shan pein was found tobe advanced in value or condition and therefore dutiable at 10 percent under paragraph 34 (19 U. S. C. 1940 ed. § 1001, par. 34). Protests sustained to this extent.